Citation Nr: 1714125	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-49 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a dental condition, to include dentures, for compensation purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to December 1977 and from December 1990 to July 1992, and he had additional Army Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was scheduled to present testimony at a central office hearing before a Veterans Law Judge (VLJ) in November 2016.  He was notified of the time and place of the hearing by an October 2016 letter.  However, he failed to report to the hearing and he has not requested that the hearing be rescheduled.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).

The Board recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As noted in a June 2009 statement, the Veteran's specific contention is that he has PTSD as a result of in-service stressful events.  Although he received diagnoses of other psychiatric disorders, including anxiety disorder, he has previously sought service connection for other psychiatric disorder symptoms.  The RO denied the Veteran's claim of entitlement to service connection for panic attacks and an anxiety disorder by a September 2002 rating decision.  The Veteran was notified of this decision but he did not perfect an appeal or submit new and material evidence within one year.  Given that service connection for PTSD requires specific findings, the Veteran's unambiguous contentions that he is seeking service connection for PTSD, and the previous adjudication of other psychiatric disorders, the Board determines that it is not appropriate to take an expansive view of the Veteran's claim for service connection for PTSD to encompass all acquired psychiatric disorders pursuant to Clemons.  

The Veteran's claim of entitlement to service connection for a dental disorder for treatment purposes was referred to the Veterans Health Administration (VHA) for initial adjudication in December 2010.  Thus, this issue is not currently before the Board.  The only issue currently before the Board is entitlement to service connection for a dental disorder, to include dentures, for compensation purposes.  


FINDINGS OF FACT

1.  An in-service stressor sufficient to cause current PTSD has not been verified.

2.  The Veteran does not have a current dental disorder that qualifies for VA disability compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

2.  The criteria for service connection for a dental disorder for purposes of compensation have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Specifically, VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  While the claims file contains the Veteran's VA treatment records and some service treatment and personnel records, VA determined that some service treatment and personnel records were unavailable.  In April 2010 and March 2011 memoranda, VA spelled out the process and procedures used to attempt to ascertain the Veteran's records.  Furthermore, VA notified the Veteran of the unavailability of these records in April 2010 and March 2011 letters.  VA asked the Veteran to submit any records in his possession.  The electronic record shows that the Veteran subsequently submitted service records pertinent to the claims on appeal.  Overall, the Veteran has not identified any outstanding records needing to be obtained.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not been provided with VA examinations for the claims on appeal.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to the Veteran's current PTSD that occurred in service and that the Veteran does not have a current dental disorder that qualifies as a dental disability for VA compensation purposes.  VA, therefore, has no duty to provide medical examinations for these claims.

Service Connection, Generally

The Veteran asserts that his current PTSD and dental disorder were caused by an in-service occurrence, disease, or injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran contends that in-service stressor events caused the onset of his current PTSD symptoms.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. §§ 4.125(a), 4.130 (2016).  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of the DSM-IV as well. 

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  Effective on July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016). 

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010). 

In substance, under the revised 38 C.F.R. § 3.304(f)(3), service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and, PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

The Veteran's VA treatment records indicate that he has a current diagnosis of PTSD.  Specifically, numerous records, including an April 2010 VA hospital discharge summary note and a January 2015 VA psychiatric attending note, show a diagnosis of PTSD.  Thus, the first element of service connection is met.  

Regarding the second element of service connection, the Veteran asserts two in-service stressors.  Specifically, in November 2009 and December 2010 statements, the Veteran alleged that in July 1986, he discharged his weapon during a training exercise that injured a fellow soldier.  Likewise, in a December 2010 statement, the Veteran also asserted that while he was assigned to a combat engineering unit in Kuwait, in approximately February 1991, his unit was approached by a group of Iraqi troops.  The Veteran contended that following an altercation between a sergeant and one of the Iraqi troops, he was afraid to go near this group of soldiers because he believed them to be suicide bombers who intended to detonate themselves to kill him and his unit.  The Veteran alleged that both incidents were very traumatic for him and that they contributed to his PTSD.  

The Veteran's service treatment records are silent for or complaints of any PTSD symptoms.  While the Veteran complained of frequent trouble sleeping in a March 1983 report of medical history, he denied ever having symptoms of depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  Additionally, a medical evaluator determined in the March 1983 report of medical examination that the Veteran's psychiatric symptoms were normal.  Similarly, August 1987 and May 1991 reports of medical examination also show normal psychiatric symptoms.  Moreover, while the Veteran endorsed symptoms related to other disorders in November 1977, August 1987, and May 1991 reports of medical history, he denied ever having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  

The Veteran's service personnel records, including one DD-214, show that he had honorable active duty service between September 1977 and December 1977 and that he did not have any foreign service during that time.  Additionally, a separate DD-214 and a DD-215 show that he had active duty service from December 1990 to July 1992 and that he had five months and 22 days of foreign service.  His second DD-214 shows that he was ordered to active duty in support of Operation Desert Shield/Desert Storm and that he served in Germany from December 1990 to May 1991.  His medals, decorations, badges, citations, and awards included an Army service ribbon, a national defense service medal, an overseas service ribbon, an Army Reserve components achievement medal, an Army Reserve component overseas training ribbon, an Army lapel button, a marksman marksmanship badge rifle, a marksman marksmanship badge grenade, an expert marksmanship badge pistol, and an expert marksmanship badge rifle. 

A June 1991 certificate of appreciation shows that the Veteran had service in support of Operation Desert Shield and Desert Storm.  Similarly, a February 1992 certificate of appreciation shows that the Veteran was mobilized in support of the coalition forces fighting for the liberation of Kuwait.  

In a March 1999 VA primary care note, the Veteran told the doctor that he was in Vietnam from October 1974 to June 1975 and that he was a combat engineer.  The Veteran alleged that while participating in Operation Clean Sweep, he came under attack and saw dead bodies, riots, and lots of destruction.  He asserted that he was stationed at Camp Eagle in Vietnam.  He alleged that he had nightmares of the war and avoided July 4th celebrations.  The doctor diagnosed the Veteran with chronic PTSD. 

A January 2001 VA psychology individual note shows that the Veteran again alleged that he participated in Operation Clean Sweep in 1975.  The doctor assessed his symptoms as ruling out PTSD.  The Veteran was also diagnosed with PTSD in August 2002 and January 2003 after he told a VA psychiatrist that he had PTSD due to his trauma from combat.   

The Veteran filed a claim for service connection for PTSD in June 2009.  

In July 2009, the Veteran reported a stressor to a VA psychologist that while on patrol during Desert Storm, he and his unit came upon a patrol of 25 Saudi Arabian troops.  One of the soldiers got into an altercation with the Veteran's sergeant.  The Veteran stated that he was afraid of this group of Saudi soldiers because he believed them to be suicide bombers intent on harming him and his unit.  The psychologist determined that the Veteran met the criteria for a PTSD diagnosis because, among other things, he was exposed to a traumatic event in which he experienced, witnessed, and was confronted with events that involved actual or threatened death or serious injury and threat to the physical integrity of self or others, and because his response involved intense fear, helplessness, or horror.   

In an April 2010 VA psychiatry consultation note, the Veteran indicated that he was tolerant of pain due to his experiences in Saudi Arabia and Panama.  In a July 2010 VA neuropsychology consultation note, the Veteran alleged that he was stationed in Saudi Arabia as a combat engineer during service.  

In a December 2010 statement, the Veteran contended that his previous reported stressor that occurred in Vietnam was mistakenly submitted.  

A February 2014 letter from a VA doctor indicated that the Veteran was exposed to significant combat trauma and that he had symptoms consistent with PTSD.  

In a January 2015 VA psychiatry attending note, the Veteran reported that he served in the Army for 21 years with three tours in Grenada, Desert Storm, and Iraq.  In a February 2015 VA treatment note, a doctor noted that the Veteran "was all over the map" in answering where he previously he served.  

The Board finds that an in-service stressor sufficient to cause the Veteran's current PTSD has not been verified.  Apart from the Veteran's statements, the record does not show that he served in a combat zone during his military service.  While he has submitted certificates of appreciation indicating that he supported Operation Desert Shield and Desert Storm, as well as the coalition forces fighting for the liberation of Kuwait, his second DD-214 shows that his only foreign service was in Germany.  Additionally, his medals, decorations, badges, citations, and awards do not indicate that he participated in combat operations.  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support a veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  The Court of Appeals for Veterans Claims has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

While the Veteran asserted that his current PTSD stems from an in-service accidental injury to a fellow soldier and from being afraid of a group of Iraqi or Saudi soldiers while stationed in the Southwest Asia Theater, the record does not substantiate these assertions.  Specifically, VA attempted to corroborate the Veteran's reported stressors.  As noted in an April 2010 memorandum of formal finding on a lack of information required to verify stressors in connection to a PTSD claim, the RO sent numerous requests to the National Personnel Records Center (NPRC), the Department of Defense (DoD), the Department of the Army, and State Adjutant General's Offices.  These requests led to negative replies.  Additionally, following another attempt by the RO to corroborate these stressors, the Defense Personnel Records Information Retrieval System (DPRIS) provided negative replies in August 2016.

The Board acknowledges the various VA medical professionals who have determined that the Veteran has current PTSD that is due to his in-service combat trauma, including the July 2009 VA psychologist who determined that the Veteran met the criteria for PTSD due to his reported stressor of being afraid of a group of Saudi Arabian troops during Desert Storm.  The Board is also cognizant of the revised 38 C.F.R. § 3.304(f)(3), which notes that the second element of service connection for PTSD can be met when an in-service stressor has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA.  In Kays v. Snyder, 846 F.3d 1208 (Fed. Cir. 2017), the Federal Circuit affirmed a Court decision affirming the Board's denial of service connection for PTSD due to the absence of credible supporting evidence of the claimed in-service stressor.  The appellant argued that "a current medical diagnosis of PTSD" is evidence on its own that the claimed in-service stressor occurred.  The Federal Circuit observed that this: 

misunderstands the ordinary role of a physician diagnosing PTSD.  A physician is not expected to do a detailed investigation of a veteran's claimed in-service stressors.  And a physician's diagnosis of PTSD does not necessarily identify what stressor caused it.  Indeed, PTSD could result from an event not identified by the veteran.  That is why the regulation requires the veteran to separately submit credible supporting evidence that the claimed in-service stressor occurred.  

Id. at 1211.  In its decision, the Federal Circuit held that the Court had applied the correct standard of review, and had "correctly determined that the regulations require credible supporting evidence that the claimed in-service stressor occurred to the veteran" in considering 38 C.F.R. § 3.304(f).  Id. at 1210.  

As noted above, there must be credible evidence to support the Veteran's assertion that the stressful event occurred and a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau, 9 Vet. App. at 395-96.  Although the revised 38 C.F.R. § 3.304(f)(3) states that the second element of service connection can be met when an in-service stressor has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA, this regulation also requires that the in-service stressor be consistent with the places, types, and circumstances of the Veteran's service.  While the Veteran has alleged that he served in the Southwest Asia Theater during Desert Storm and Desert Shield, his service personnel records clearly and convincingly contradict his allegations and show that his only foreign service was in Germany. 

Overall, the Veteran's stressors remain unverified.  The VA medical professionals who concluded that the Veteran's current PTSD was due to in-service combat or events, including the July 2009 VA psychologist, based their opinions upon these unverified stressors.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Consequently, these medical opinions in support of the Veteran's service connection claim, which were based solely upon the Veteran's reports of in-service stressors, are of no probative value.

Therefore, as the preponderance of the evidence is against service connection for PTSD, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Dental Disorder

The Veteran also contends that he has a current dental disorder, to include dentures, which should be compensable.  Specifically, in November 2009, the Veteran requested that his dentures be assessed for current problems that existed during his active duty service.  In a December 2009 statement, the Veteran clarified that while in service, he received temporary fillings, which fell out and were not replaced.  

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381(a) (2016).  The exceptions to this general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900 through 9916.  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913 (2016).  However, the Note immediately following states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  The Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  This definition may encompass unintended results of treatment due to medical malpractice; however, it excludes the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).

Apart from the Veteran's statements from November 2009 and December 2009, a July 2009 VA treatment note shows that the Veteran complained of current problems with his teeth and/or dentures.  However, in several VA treatment records, including a September 2015 addiction therapy outpatient attending note, the Veteran denied having current problems with his teeth and dentures.  

The Veteran does not have a current dental disorder that qualifies for VA disability compensation purposes.  Although he has asserted that he has current problems with his dentures and teeth, the record, including the Veteran's lay statements, do not indicate that he has bone loss through trauma or disease, such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913.  As noted above, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not to be considered service connected for compensation purposes.  38 C.F.R. § 3.381(a).

Accordingly, as the preponderance of the evidence is against service connection for a dental disorder, to include dentures, for compensation purposes, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for PTSD is denied. 

Service connection for a dental disorder, to include dentures, for compensation purposes is denied.   




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


